Title: From Thomas Jefferson to Martha Jefferson Randolph, 24 March 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Mar. 24. 1791.

The badness of the roads retards the post, so that I have recieved no letter this week from Monticello. I shall hope soon to have one from yourself to know from that that you are perfectly reestablished, that the little Anne is becoming a big one, that you have received Dr. Gregory’s book and are daily profiting from it.—This will hardly reach you in time to put you on the watch for the annular eclipse of the sun which is to happen on Sunday sennight to begin about sun-rise. It will be such a one as is rarely to be seen twice in one life. I have lately recieved a letter from Fulwar Skip-with who is consul for us in Martinique and Guadaloupe. He fixed himself first in the former, but has removed to the latter. Are any of your acquaintances in either of those islands? If they are, I wish you would write to them and recommend him to their acquaintance. He will be a sure medium thro which you may exchange souvenirs with your friends, of a more useful kind than those of the convent. He sent me half a dozen pots of very fine sweet-meats. Apples and cyder are the greatest presents which can be sent to those islands. I can make those presents for you whenever you chuse to write a letter to accompany them, only observing the season for apples. They had better deliver their letters for you to F. Skipwith. Things are going on well in France, the revolution being past all danger. The national assembly being to separate soon, that event will seal the whole with security. Their islands, but most particularly St. Domingue and Martinique are involved in a horrid civil war. Nothing can be more distressing than the situation of the inhabitants, as their slaves have been called into action, and are a terrible engine, absolutely ungovernable. It is worst in Martinique, which was the reason Mr. Skipwith left it. An army and fleet from France are expected every hour to quell the disorders.—I suppose you are busily engaged in your garden. I expect full details from you on that subject, as well as from Poll, that I may judge what sort of a gardener you make. Present me affectionately to all around you and be assured of the tender & unalterable love of Your’s,

Th: Jefferson

